Name: Commission Regulation (EEC) No 1293/86 of 29 April 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/64 Official Journal of the European Communities 1 . 5 . 86 COMMISSION REGULATION (EEC) No 1293/86 of 29 April 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 .V) OJ No L 335, 13 . 12. 1985, p . 9 . 1 . 5 . 86 Official Journal of the European Communities No L 114/65 ANNEX Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 ] 07.01-15 ] 07.01 A II New potatoes 29,41 1290 233,59 63,21 201,56 3972 20,80 43375 71,32 18,78 1.12 ex 07.01-21 ]ex 07.01-22 | ex 07.01 B I Broccoli 219,98 9647 1 746,82 472,76 1 507,33 29709 155,61 324366 533,38 140,44 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51928 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 44,02 1930 349,58 94,61 301,65 5945 31,14 64914 106,74 28,10 1.20 07.01-31 ] 07.01-33 : 07.01 D I Cabbage lettuce 60,86 2669 483,33 130,80 417,06 8220 43,05 89749 147,58 38,85 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 ! 07.01-43 ! 07.01 F I Peas 118,82 5211 943,57 255,36 814,20 16047 84,05 175210 288,11 75,86 130 07.01-45 07.01-47 ; 07.01 F II Beans (of the species Phaseolus) 142,53 6250 . 1 131,82 306,31 976,64 19249 100,82 210166 345,59 90,99 1.32 ex 07.01-49 ex 07.01 F III Broad beans 25,89 1135 205,59 55,64 177,41 3496 18,31 38177 62,77 16,52 1.40 ex 07.01-54 ex 07.01 G II Carrots 23,01 1009 182,74 49,45 157,68 3107 16,27 33933 55,79 14,69 1.50 ex 07.01-59 ex 07.01 G IV Radishes 84,17 3691 668,41 180,89 576,77 11367 59,54 124116 204,09 53,74 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 23,95 1050 190,24 51,48 164,16 3235 16,94 35326 58,09 15,29 1.70 07.01-67 ex 07.01 H Garlic 331,43 14534 2631,83 712,27 2271,00 44760 234,46 488701 803,61 211,59 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 323,29 14177 2567,18 694,78 2215,22 43661 228,70 476696 783,87 206,40 1.80.2 ex 07.01-71I  other 271,36 11900 2154,81 583,17 1 859,39 36647 191,96 400125 657,96 173,24 1.90 07.01-73 07.01 L Artichokes 56,87 2494 451,66 122,23 389,74 7681 40,23 83869 137,91 36,31 1.100 07.01-75 07.01-77 07.01 M Tomatoes 53,31 2338 423,39 114,58 365,34 7200 37,71 78620 129,28 34,04 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 70,85 3100 562,01 152,70 486,27 9530 50,19 104587 172,02 44,82 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1 768,58 460,88 1.118 07.01-91 07.01 R Fennel 36,33 1593 288,55 78,09 248,99 4907 25,70 53580 . 88,10 23,19 1.120 07.01-93 07.01 S Sweet peppers 107,23 4702 851,54 230,46 734,79 14482 75,86 158121 260,01 68,46 1.130 07.01-97 07.01 T II Aubergines 91,11 3995 723,50 195,80 624,31 12304 64,45 134347 220,91 58,16 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 41,39 1815 328,67 88,95 283,61 5589 29,28 61031 100,35 26,42 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 38,46 1686 305,46 82,66 263,58 5195 27,21 56720 93,27 24,55 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 53,09 2328 421,62 114,10 363,81 7170 37,56 78290 128,73 33,89 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 51,83 2273 411,58 111,38 355,15 6999 36,66 76425 125,67 33,09 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 147,77 6480 1 173,40 317,57 1012,53 19956 104,53 217888 358,29 94,34 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 194,72 8539 1 546,28 418,48 1 334,28 26298 137,75 287127 472,14 124,32 2.50 08.02 A I Sweet oranges, fresh : II 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 41,65 1826 330,75 89,51 285,40 5625 29,46 61416 100,99 26,59 No L 114/66 Official Journal of the European Communities 1 . 5. 86 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,87 1705 308,73 83,55 266,40 5250 27,50 57328 94,26 24,82 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 31,77 1393 252,33 68,29 217,74 4291 22,47 46856 77,05 20,28 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 61,59 2695 488,58 132,75 422,73 8284 43,63 90921 149,55 38,97 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 42,92 1878 340,43 92,50 294,55 5772 30,40 63352 104,20 27,15 2.60.3 08.02.28 08.02 B I  Clementines 87,98 3850 697,89 189,62 603,84 11834 62,33 129873 213,62 55,66 2.60.4 08.02-34 08.02-37 ex 08.02 B II Tangerines and others 68,04 2984 540,32 146,23 466,24 9189 48,13 100332 164,98 43,44 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 44,13 1935 350,45 94,84 302,40 5960 31,22 65075 107,00 28,17 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 43,76 1919 347,51 94,05 299,87 5910 30,95 64529 106,11 27,94 2.80.2 ex 08.02-70  pink 69,44 3045 551,41 149,23 475,81 9378 49,12 102392 168,37 44,33 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 119,09 5222 945,72 255,95 816,06 16084 84,25 175610 288,77 76,03 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 132,82 5825 1 054,73 285,45 910,12 17938 93,96 195851 322,05 84,79 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 67,28 2950 534,29 144,60 461,04 9086 47,59 99212 163,14 42,95 2.110 08.06-33 \ \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 81,59 3578 647,89 175,34 559,06 11018 57,71 120306 197,83 52,09 2.120 08.07-10 08.07 A Apricots 150,97 6606 1197,53 32538 1 036,14 20306 106,96 222852 366,55 95,52 2.130 ex 08.07-32 ex 08.07 B Peaches 157,57 6895 1 249,84 339,60 1081,40 21193 111,63 232587 382,56 99,69 2.140 ex 08.07-32 ex 08.07 B Nectarines 143,86 6295 1 141,12 310,05 987,33 19349 101,92 212354 349,28 91,02 2.150 08.07-51 08.07-55 08.07 C Cherries 110,14 4820 873,66 237,38 755,92 14814 78,03 162582 267,42 69,68 2.160 08.07-71 08.07-75 08.07 D Plums 118,32 5178 938,55 255,01 812,06 15915 83,82 174658 287,28 74,86 2.170 08.08-11 08.08-15 08.08 A Strawberries 180,41 7911 1 432,60 387,72 1236,19 24364 127,62 266018 437,43 115,18 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4367 791,69 215,11 685,00 13424 70,71 147329 242,33 63,15 2.180 08.09-11 ex 08.09 Water melons 56,96 2498 452,36 122,42 390,34 7693 40,29 83999 138,12 36,36 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente , Piel de Sapo, Rochet, Tendral 61,38 2691 487,41 131,91 420,59 8289 43,42 90507 148,83 39,18 2.190.2 ex 08.09-19li  other 174,50 7652 1 385,67 375,01 1 195,69 23566 123,44 257303 423,10 111,40 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 294,89 12932 2341,71 633,76 2020,66 39826 208,61 434829 715,02 188,27 2.202 ex 08.09-90 ex 08.09 Khakis 251,59 11033 1997,81 540,68 1 723,91 33977 177,97 370971 610,02 160,62 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9808 1 777,80 483,05 1 538,21 30146 158,78 330836 544,17 141,80